NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas                956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                          March 26, 2015

      Philip Delbert Fraissinet                    Hon. Greggory A. Teeter
      Bradley J. Domangue                          Thomas J. Henry Injury Attorneys
      Thompson & Horton LLP                        521 Starr Street
      3200 Southwest Fwy., Suite 2000              Corpus Christi, TX 78401
      Houston, TX 77027-7528                       * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00481-CV
      Tr.Ct.No. 2013CCV-61773-4
      Style:    Brett William Bostian, Lynda Ann De Leon, Ryan Elizondo & Doyne Scott
                Elliff v. Josephine Limon

      Gentlemen:

             We appreciate the copy of the non-suit filed in the trial court, however, a motion
      to dismiss needs to be filed in this Court since you filed an appeal and the case is
      before us. Please forward the motion to dismiss within the next five days.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch